DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US Pat. 10,390,097. Although the claims at issue are not identical, they are not patentably distinct from each other. For instance, note the following similarities between instant application claim 1 and US Pat. 10,390,097 claim 1.
Instant Application Claim 1
US Pat. 10,390,097 Claim 1
A method comprising: generating for display a video to a first user; monitoring for a sound of the first user; in response to the sound being detected during the monitoring, determining whether the first user emitted 


in response to determining that the vocal expression is related to the occurrence, storing the vocal expression in connection with the first playback position of the media asset; and causing, when the media asset is displayed at a second time later than the first time to a second user, the stored vocal expression to be played back at the first playback position of the media asset.


Since claim 1 in the instant application is a broader recitation of claim 1 in Pat. 10,390,097 it would have been obvious to modify claim 1 in Pat. 10,390,097 to get claim 1 in the instant application.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Amento et al. (US Pub. 2009/0183220) in view of Woods et al. (US Pub. 2013/0346867), herein referenced as Amento and Woods, respectively.
	Regarding claims 1, Amento discloses “A method comprising: generating for display a video to a first user… ([0011], [0018]-[0019], [0024], [0027], i.e., Fig. 1, 4, i.e., media stream is presented to a virtual audience that includes asynchronous viewers and synchronous viewers); 
… determining whether the first user emitted the sound based on an occurrence in the video ([0018], [0021], [0037], i.e., users provide audio annotations or comments regarding the media stream. For example, annotations may be the result of a controversial play during a sports event); and in response to determining that the first user emitted the sound based on an occurrence in the video, storing the sound in 
Amento fails to explicitly disclose monitoring for a sound of the first user; in response to the sound being detected during the monitoring, determining whether the first user emitted the sound based on an occurrence in the video.
Wood teaches the technique of monitoring for a sound of the first user ([0040], [0076], i.e., control circuitry 304 continuously accesses the microphone of the user input interface 310 to detect presence of voice input); in response to the sound being detected during the monitoring, determining whether the first user emitted the sound based on an occurrence in the video ([0044], [0075], [0084], i.e., an event happens in the media asset that causes users to engage in conversation).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of monitoring for a sound of the first user; in response to the sound being detected during the monitoring, determining whether the first user emitted the sound based on an occurrence in the video as taught by Woods, to improve the collaborative viewing system of Amento for the predictable result of automatically associating user commentary with a portion of media content. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        February 25, 2022